Title: John Thaxter to Abigail Adams, 18 April 1783
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 18th. April 1783

For about three Weeks in the Time of Lent, the Play Houses are shut up, on account of its being a Season for the Care (not Cure) of Souls. To a City so much accustomed to Amusements as Paris, this is a Time of Mourning and Sadness. Horse racing and Bull baiting have been invented to fill up a part of this Interval of Sorrow. But what is called the Fête des longs Champs, or long Fields, is the most brilliant. About five Miles from Paris, there is a Place by the Name of Longs Champs, where formerly there was a Chapel, to which the Citizens and others peregrinated in this holy Time, to hear Mass. They made this Pilgrimage three times a Year, on the 16. 17. and 18th. of April. But as all human Institutions are imperfect and perpetually subject to Change, even this holy one has not been exempt from the common Lot. From a Pilgrimage to hear the word of God and sing his Praises, it has been metamorphosed into a Procession, to shew elegant Carriages, splendid Liveries and Equipage, &c. &c. Whether the Transition is natural or not, I am not to determine, but I believe one to be quite as rational as the other. They are both ridiculous enough. Upon the whole, I think the Procession much more sensible than the Pilgrimage. I am an Enemy to all Pilgrimages, except those which a Lover is obliged to make to a distant Mistress. There is good Sense in this, but to travel under Pretence of praying to this Saint or that Apostle, is a mere blind, and a villanous Tax on the Charity of the benevolent, given to the Drones of Society. But to return to Longs Champs—I went yesterday to see the Procession. All the Beauties of the Court and City were there,



many of them in elegant Carriages, with Horses beautifully harnessed, and Servants in Livery. There were several thousand Carriages. The Crowd of People was immense. There were all Sorts of Characters of both Sexes. A ragged Coachman, an old or dirty Carriage or a slovenly ill dressed Servant, were objects of Ridicule and Hissing. It was diverting enough to hear the Speeches that were made yesterday, and to see the different Effects they produced on different Characters. The Crowd press so near the Carriages as they pass, that one hears every Observation they make on Men, Women, Servants, Horses and Carriages. Whoever can brave Laughter and Ridicule may venture out with an old Coach and poor Horses, but the bashful and timid had better remain at home. In one word, they are three days of Show of new Carriages, new Harness for Horses and new Livery for Servants. There is a kind of Emulation and Rivalry among them. And very often a Miss surpasses every one in Elegance and Brilliancy. Last Year, I was told, there appeared a Miss, in an elegant Carriage drawn by six superb Horses. She so far exceeded in Grandeur and Splendor every one else, that She was forbid ever appearing at Longs Champs again. I dare say, You will think this Circumstance a sufficient Comment on the whole Business, and that it is unnecessary to give any Opinion about the Matter. There are Hints enough as to Origin, Change and present Stage of the Amusement of Longs Champs. Your own Reflections will be infinitely more judicious than any I can make, and therefore I will be silent as to the Impressions this Entertainment has made on my Mind. I am happy to close this Account of the Entertainment of yesterday, by informing You, that notwithstanding the Crowd of Gentlemen on Horseback and Carriages was so prodigious, yet the excellent Arrangement of the Foot Soldiers and Dragoons was such, that not a single Accident happened. This was the Work of the Police, who at other Times experience as large a Share of Maledictions as any Class of People whatever.
Mr. Laurens arrived here yesterday from London. Mr. Hartley is daily expected in Town to finish the definitive Treaty of Peace with America. I am afraid the American Ministers will have a verbose Negociation; Mr. Hartley being well gifted in Speech, and much addicted to talking. The plain, honest good Sense of Mr. Oswald is worth more than all the fine spun speculative Speeches of Mr. H. However it is said the new Ministry means to close the Business liberally, and it is to be hoped Mr. Hartley will be equally well disposed to it. Your dearest Friend is almost wearied out in waiting here for the final Arrangement of the definitive Treaty. But I am not sorry he is here, as he enjoys his Health better in this City than in Holland, and as the Weather is now very fine. I am persuaded, I should have never recovered in Holland, and should have returned home last Fall, if it had not have been for our Journey here. It was an agreable Change, and I hope never to spend more Time in Holland than just enough to prepare to embark for America, if I should go from thence.
The latest Letter I have from home was in Novr. last. I am anxious to recieve News from thence, but am very patient. I expect Budgets by the next Ships, at least I hope for a large Number of Letters.

Remember me to all Friends, particularly to your Family. I have the honor to be, with perfect Respect and Esteem, Madam, your most obedient & most humble Servant.
JT

